IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 6, 2008

                                       No. 07-30088                   Charles R. Fulbruge III
                                                                              Clerk

GEORGE A FARBER, MD

                                                  Plaintiff - Appellant
v.

LOUISIANA STATE BOARD OF MEDICAL EXAMINERS; RITA
ARCENEAUX; CHARLES FOTI, Attorney General of the State of Louisiana

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:06-CV-3475


Before JONES, Chief Judge, and GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:*
       George Farber appeals the dismissal of his complaint against the
Louisiana State Board of Medical Examiners (“the Board”) and other defendants.
We find that we have no jurisdiction to hear his appeal and therefore DISMISS
the appeal.
       The facts necessary to decide this case are procedural in nature. Farber
filed a lawsuit against the defendants alleging a variety of claims arising from


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-30088

the disciplinary activities taken by the Board against him. The defendants filed
a motion for dismissal or, alternatively, summary judgment. The district court
entered an order granting the defendants’ motion, but gave Farber leave to
amend his complaint and a deadline for filing that complaint once amended.1
Farber filed an amended complaint a day after the deadline had passed.2 Farber
also filed a notice of appeal; consequently, the district court did not review
Farber’s amended complaint, stating that, in the light of the notice of appeal, it
lacked jurisdiction to consider the amended complaint.3 The defendants then
filed a motion with a motions panel of this court, arguing that appellate
jurisdiction did not obtain because the earlier order of the district court was not
a final judgment from which appeal could be taken. The panel rejected the
defendants’ motion without comment, and the case has now reached us.
       Farber relies on 28 U.S.C. § 1291 (and the earlier motions panel’s decision)
for his appellate jurisdiction. Section 1291 states in part: “The courts of appeals
. . . shall have jurisdiction of appeals from all final decisions of the district courts
of the United States.” Though a motions panel has already ruled on the issue
of jurisdiction, “[w]e have often held that a motions panel's refusal to dismiss an
appeal for lack of a final order under § 1291 does not preclude the merits panel
from reconsidering the existence of jurisdiction.” United States v. Bear Marine
Services, 696 F.2d 1117, 1120 n.6 (5th Cir. 1983). The order issued by the
district court clearly contemplated further filing by Farber, and, indeed, such a
filing ultimately occurred. Furthermore, the district court was prevented from


       1
        The order of the district court expressly did not dismiss any claims against the
Attorney General for “prospective, non-monetary relief.”
       2
          On appeal, Farber claims that the filing was, in fact timely, casting further doubt on
the finality of the district court’s order.
       3
        The district court acknowledged that it retained subject matter jurisdiction if Farber’s
appeal was from an unappealable order, but nevertheless decided to await our decision before
taking any further action.

                                               2
                                        No. 07-30088

ruling even on the timeliness of Farber’s subsequent filing by Farber’s
submission of a notice of appeal.4 Accordingly, the “final decision[]” requirement
of § 1291 is not satisfied, and we are without jurisdiction over this case until
such final decision is issued by the district court. We therefore DISMISS the
appeal.




       4
          In addition, no final judgment within the meaning of Rule 58, Fed. R. Civ. P., was
issued. Though such a requirement is not necessary for jurisdiction under § 1291 to exist when
neither party objects to the lack of a separate document, see Bankers Trust Co. v. Mallis, 435
U.S. 381, 386 n.7 (1978), an objection does preclude our jurisdiction. See Hanson v. Tower of
Flower Mound, 679 F.2d 497, 502 (5th Cir. 1982). The defendants’ objections in this case,
however, may easily be understood as such an objection. Separate final judgments are also
a preferred practice, id., heightening the probability that the district court did not intend for
its order to be final.

                                               3